Citation Nr: 9905278	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  98-06 644A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. McGovern, Associate Counsel


INTRODUCTION

The veteran had active service from March 1983 to February 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the April 1998 rating decision of the 
Denver, Colorado Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection for bilateral 
hearing loss and tinnitus.  

By rating decision dated in April 1998, the RO denied 
entitlement to service connection for bilateral hearing loss 
and tinnitus.  In the April 1998 notice of disagreement, the 
representative specifically disagreed with the denial of 
service connection for tinnitus and did not mention hearing 
loss.  The May 1998 statement of the case addressed both 
entitlement to service connection for bilateral hearing loss 
and entitlement to service connection for tinnitus.  In his 
May 1998 substantive appeal, the veteran checked a box that 
stated "I want to appeal all of the issues listed on the 
statement of the case and any supplemental statement of the 
case that my local VA office sent to me."  However, he wrote 
that he supported the representative's statements in the 
notice of disagreement, which, as noted, were limited to 
tinnitus.  

In the September 1998 statement of accredited representation, 
the representative stated "Although, we note the Statement 
of the Case in this matter includes the issue of entitlement 
to service connection for bilateral hearing loss, we would 
draw the Board's attention to our memorandum of April 13, 
1998, which was the Notice of Disagreement which is 
specifically limited to the issue of entitlement to service 
connection for tinnitus."  In view of these facts it appears 
that the issue of service connection for hearing loss is not 
before the Board.  Although the veteran's VA Form 9 indicated 
that he wished to appeal all issues, the only argument 
offered by the veteran was that he supported the notice of 
disagreement filed by the representative.  Since that 
document only addressed tinnitus, the veteran's Form 9 is not 
deemed a notice of disagreement with the denial of service 
connection for hearing loss.  However, the veteran is advised 
that he has a year from April 9, 1998 to submit of notice of 
disagreement if he so desires. 




FINDING OF FACT

Tinnitus was not shown in service and the record contains no 
competent medical evidence which relates any current 
tinnitus, which was first shown by competent medical evidence 
more than 10 years after service, to service or any 
occurrence therein.


CONCLUSION OF LAW

The veteran's claim for service connection for tinnitus is 
not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service records show that he was an aircraft 
hydraulic/pneumatic mechanic.  The service medical records 
show that he underwent regular audiometric evaluations.  
There is evidence of left ear hearing loss on testing for 
enlistment, during service and at the separation, but the 
service medical records, including the separation examination 
report, include no complaints, findings, or diagnoses of 
ringing in the ears/tinnitus.  

In December 1997, the veteran filed his initial claim for VA 
disability benefits, indicating that he was claiming hearing 
loss and ringing in both ears, which began in 1986.  He also 
indicated that treatment for those disorders was from 1987 to 
present, noting his discharge examination.  In response to 
instructions to list all relevant civilian medical care 
providers prior to, during and since service, he responded 
"N/A."  He submitted a copy of his February 1988 Air Force 
National Guard enlistment examination report which shows that 
evaluation of the ears and eardrums was abnormal due to 
bilateral ear cerumen.  It was also noted that he had 
defective hearing.  This report includes no reference to 
tinnitus by complaint, finding, or diagnosis.  The veteran 
submitted only the reverse side of Standard Form 93.  The 
veteran was determined to be not qualified for service in the 
Air Force National Guard.  The report is marked "working 
counselor/liaison use only copy."

At a February 1998 VA audiological evaluation, the examiner 
noted that the veteran had constant, bilateral, ringing 
tinnitus, which was greater on the left.  The hearing loss 
reportedly was of 10 years duration.  It was also noted that 
the veteran's noise exposure included four years as an 
aircraft mechanic in service and civilian noise exposure as a 
federal prison guard.  The examiner noted that the veteran's 
disability was not service connected.  

Pertinent Law and Regulations

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  See Murphy, 1 Vet. 
App. at 81.  An allegation that a disorder is service 
connected is not sufficient; the veteran must submit evidence 
in support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of the evidence 
required to meet this statutory burden of necessity will 
depend upon the issue presented by the claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury 
suffered, or disease contracted, in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1998).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability in the form of a 
medical diagnosis, of incurrence or aggravation of a disease 
or injury in service in the form of lay or medical evidence, 
and of a nexus between the in-service injury or disease and 
the current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498 (1995).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 (1998) 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  This rule does not mean that any manifestation in 
service will permit service connection.  To show chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required 
where the condition noted during service or in the 
presumptive period is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the condition noted during service is not shown to be chronic 
or the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  The 
regulation requires continuity of symptomatology, not 
continuity of treatment.  Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).  

The United States Court of Veterans Appeals (Court) has 
established the following rules with regard to claims 
addressing the issue of chronicity.  The chronicity provision 
of 38 C.F.R. § 3.303(b) is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded if (1) the condition is 
observed during service, (2) continuity of symptomatology is 
demonstrated thereafter and (3) competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 489 (1997).  A lay person is competent to 
testify only as to observable symptoms.  See  Savage; Falzone 
v. Brown, 8 Vet. App. 398, 403 (1995).  A lay person is not, 
however, competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability.  Id.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Although the veteran is 
competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The evidence does not reflect that 
the veteran currently possesses a recognized degree of 
medical knowledge that would render his opinions on medical 
diagnoses or causation competent.  Lay assertions of medical 
causation will not suffice initially to establish a 
plausible, well-grounded claim, under 38 U.S.C.A. § 5107(a).  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  If no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.

Analysis

The veteran and representative contend that the veteran has 
ringing in both ears which began in service in 1986 and has 
continued to the present.  The representative argues that the 
veteran's in-service occupational specialty of aircraft 
mechanic exposed him to acoustic trauma.  However, the Board 
notes that the service medical records, including the 
discharge examination report, reflect no complaints, 
findings, or diagnoses of ringing in the ears/tinnitus in 
service.  Nor were any relevant complaints or findings noted 
on the Air Force Reserve examination in February 1988, a year 
after service.  The initial and only diagnosis of tinnitus of 
record is in the February 1998 VA audiometric examination 
report approximately 11 years after active service.  
Additionally, the February 1998 VA examiner noted that the 
veteran had both military and civilian noise exposure and 
indicated that the veteran's condition was not service 
connected.  

The record contains no competent medical evidence that 
relates the veteran's current tinnitus to service or any 
incident therein.  Therefore, the only evidence that relates 
his current tinnitus to service is the veteran's assertions.  
While he is competent to report observable symptoms, such as 
ringing in the ears, the evidence does not reflect that he 
possesses a recognized degree of medical knowledge that would 
render his opinions on medical diagnosis or causation 
competent.  Therefore, as a lay person, he is not competent 
to diagnose any in-service ringing as tinnitus or to 
determine that the current tinnitus is related to service, 
including any in-service ringing in the ears.  See Espiritu, 
Grottveit.  Lay assertions of medical causation will not 
suffice initially to establish a plausible, well-grounded 
claim.  Grottveit.

As noted above, the requisites for a well-grounded claim are 
that there must be competent evidence of a current disability 
in the form of a medical diagnosis, of incurrence or 
aggravation of a disease or injury in service in the form of 
lay or medical evidence, and of a nexus between the inservice 
injury or disease and the current disability in the form of 
medical evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Inasmuch as there is no evidence of tinnitus in service and 
there is no competent medical evidence of a nexus between the 
current tinnitus, first diagnosed more than 10 years after 
service, and the veteran's service or his reported continuity 
of symptomatology since service, the claim for service 
connection for tinnitus is not well grounded and must be 
denied.  See Caluza; Grottveit.  

The representative asserts that a remand is warranted for 
additional examination and a medical opinion as to whether 
the veteran's current tinnitus is related to service or his 
noise exposure therein.  However, where the claimant has 
failed to submit a well-grounded claim, VA does not have a 
statutory duty to assist the claimant in developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a); Epps v. 
Gober, 126 F.3d 1464 (Fed.Cir. 1997).  The veteran has been 
informed of the elements 
necessary to complete his application for a claim for service 
connection for tinnitus.  38 U.S.C.A. § 5103(a) (West 1991); 
see Robinette v. Brown, 8 Vet. App. 69 (1995); see also 
Isenhart v. Derwinski, 3 Vet. App. 177, 179-80 (1992) (VA has 
a duty to advise claimant of evidence required to complete 
application).  This decision also informs the veteran of the 
kinds of evidence which would be necessary to make his claim 
for service connection for tinnitus well grounded: Evidence 
of tinnitus in service and competent medical evidence 
relating the current tinnitus to service or to the veteran's 
reported continuity of symptomatology since service.  See 
Caluza; Savage.  The VA is not on notice of any other known 
and existing evidence which would make the adjudicated 
service connection claim plausible.  

Although the Board considered and denied the veteran's claim 
on a ground different from that of the RO, the Board finds 
that the appellant has been accorded ample opportunity by the 
RO to present argument and evidence in support of his claim 
and that, therefore, the veteran has not been prejudiced by 
this fact.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).


ORDER

Entitlement to service connection for tinnitus is denied.  




		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

- 8 -


